DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 01 December 2021 has been entered.
Disposition of claims: 
	Claims 1, 11-12, 14, 16, and 19 have been amended.
	Claims 1-20 are pending.
The amendment to claim 11 has overcome the objection to claim 11 set forth in the last Office action. The objection has been withdrawn.
The amendment to claims 1, 16, and 19 has overcome the rejection of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 11 has overcome the rejection of claim 11 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 12 has overcome the rejection of claim 12 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant's arguments, see the 3rd paragraph of p. 66 of the reply filed 01 December 2021 with respect to the rejection of claim 14 under 35 U.S.C. 112(b) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 14 has overcome the rejection.
However, the identity of the ligands LAi remain indefinite. In particular, the structures of Formulas 1a through 1f are not specified.
The Examiner’s amendment outlined below was proposed and authorized to overcome the rejection. Thus, in light of the authorized Examiner’s amendment outlined below, the rejection has been withdrawn.

Applicant’s arguments, see the 5th and 6th paragraphs of p. 66 of the reply filed 01 December 2021, with respect to the provisional rejection of claims 1-2, 5, 7-9, 12, and 15 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/986,953 (reference application) as well as the provisional rejection of claims 1-2, 5, 7-9, 12, and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/986,953 (reference application) have been fully considered and are persuasive.  The provisional rejection of claims 1-2, 5, 7-9, 12, and 15 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/986,953 (reference application) as well as the provisional rejection of claims 1-2, 5, 7-9, 12, and 15-16 on the ground of nonstatutory double patenting as being 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia S. Whitehouse on 10 March 2022.
The application has been amended as follows: 

Regarding claim 14, please insert the following limitations at the end of the claim after the table:
“wherein Formula 1a, Formula 1b, Formula 1c, Formula 1d, Formula 1e, and Formula 1f have the structures shown below,

    PNG
    media_image1.png
    390
    264
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    377
    258
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    389
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    384
    262
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    365
    255
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    363
    248
    media_image6.png
    Greyscale
.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Christou et al. (US 2006/0076537 A1) (hereafter “Christou”) discloses the compound shown below {p. 5, Compound (2)}.
[AltContent: textbox (Compound (2) of Christou)]
    PNG
    media_image7.png
    797
    1016
    media_image7.png
    Greyscale


Christou teaches that the compounds of the disclosure of Christou are useful as emitting dopants in the light-emitting layer of an organic light emitting device {paragraphs [0003], [0024]-[0025], and [0056]-[0060]}. 
However, the compound of Christou above does not meet the limitations of the current claims. Neither Christou nor the prior art teach or motivate modifying the compounds of Christou to meet the limitations of the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786